Detailed Action
This office action has been issued in response to a response filed 1/21/2022. Claims 1, 3, 5, 10, 12, 14, and 19 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 in Remarks, filed 1/21/2022, with respect to independent claims 1, 10 and 19, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta (US 2021/0319632 A1) in view of Britt (US 2016/0197772 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:

As to independent claims 1, 10 and 19, the prior art including Dutta (US 2021/0319632 A1) and Britt (US 2016/0197772 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Dutta (prior art on the record) teaches a method and system for invoking a smart contract based on a service event of a vehicle which invokes rules, thresholds and sensor information gathering or state transitions in a blockchain. The smart contact executable code specifies endorsers from among a set of peer nodes for a state transition in the blockchain.
Britt (prior art on the record) teaches an internet of things hub (IoT hub) which receives an identification code indicating an event type and event data of the event. The IoT hub then transmits commands to IoT devices in response to the detected sensor data.
Additionally, Cella (US 11257151 B2), teaches a system and method of an automated to automatically implement loan activities includes a data collection circuit structured to receive data related to at least one of a plurality of parties to a loan; a smart contract circuit structured to create a smart lending contract for the loan; and an automated agent circuit structured to automatically perform a loan-related action in response to the received data. The data may be received by means of an Internet of Things system.

Additionally, Wojcik (US 2021/0056141 A1), teaches a system and method for facilitation transactions between an Internet of Things (IoT) system and a blockchain peer without the use of a smart phone are disclosed. The system may accept blockchain queries from the IoT device and may reformat the blockchain queries and alter parameters into a format and parameter framework which is operable by a blockchain peer. Methods may be performed as well by means of a smart contract on the blockchain.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “providing, by an association center to an event party, an event model identifier for an event model by allocating the event model identifier to the event model in response to determining that the event party selects no event model from an event model list sent by the association center, wherein the event model identifier indicates the event model for describing the event”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438